

113 S491 RS: Brownfields Utilization, Investment, and Local Development Act of 2013
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 416113th CONGRESS2d SessionS. 491[Report No. 113–186]IN THE SENATE OF THE UNITED STATESMarch 7, 2013Mr. Lautenberg (for himself, Mr. Inhofe, Mr. Udall of New Mexico, Mr. Crapo, Ms. Hirono, Mr. Merkley, Mr. Brown, Mr. Schatz, Mr. Whitehouse, Mrs. Gillibrand, and Mr. Levin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksJune 5, 2014Reported by Mrs. Boxer, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to
			 modify provisions relating to grants, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Brownfields Utilization,
			 Investment, and Local Development Act of 2013 or the
			 BUILD
			 Act.2.Expanded
			 eligibility for nonprofit organizationsSection 104(k)(1) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9604(k)(1)) is amended—(1)in subparagraph (G), by striking
			 or after the semicolon;(2)in subparagraph
			 (H), by striking the period at the end and inserting a semicolon; and(3)by adding at the
			 end the following:(I)an organization
				described in section 501(c)(3) of the Internal Revenue Code of 1986
			 and exempt
				from taxation under section 501(a) of that Code;(J)a limited
				liability corporation in which all managing members are
			 organizations described
				in subparagraph (I) or limited liability corporations whose sole
			 members are
				organizations described in subparagraph (I);(K)a limited
				partnership in which all general partners are organizations
			 described in
				subparagraph (I) or limited liability corporations whose sole
			 members are
				organizations described in subparagraph (I); or(L)a qualified
				community development entity (as defined in section 45D(c)(1) of
			 the Internal
				Revenue Code of
				1986)..3.Multipurpose
			 brownfields grantsSection
			 104(k) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is
			 amended—(1)by redesignating
			 paragraphs (4) through (9) and (10) through (12) as paragraphs (5) through
			 (10)
			 and (13) through (15), respectively;(2)in paragraph
			 (3)(A), by striking subject to paragraphs (4) and (5) and
			 inserting subject to paragraphs (5) and (6); and(3)by inserting
			 after paragraph (3) the following:(4)Multipurpose
				brownfields grants(A)In
				generalSubject to subparagraph (D) and paragraphs (5) and (6),
				the Administrator shall establish a program to provide multipurpose
			 grants to
				an eligible entity based on the considerations under paragraph
			 (3)(C), to carry
				out inventory, characterization, assessment, planning, or
			 remediation
				activities at 1 or more brownfield sites in a proposed area.(B)Grant
				amounts(i)Individual
				grant amountsEach grant awarded under this paragraph shall not
				exceed $950,000.(ii)Cumulative
				grant amountsThe total amount of grants awarded for each fiscal
				year under this paragraph shall not exceed 15 percent of the funds
			 made
				available for the fiscal year to carry out this subsection.(C)CriteriaIn
				awarding a grant under this paragraph, the Administrator shall
			 consider the
				extent to which an eligible entity is able—(i)to provide an
				overall plan for revitalization of the 1 or more brownfield sites
			 in the
				proposed area in which the multipurpose grant will be used;(ii)to demonstrate a
				capacity to conduct the range of eligible activities that will be
			 funded by the
				multipurpose grant; and(iii)to demonstrate
				that a multipurpose grant will meet the needs of the 1 or more
			 brownfield sites
				in the proposed area.(D)ConditionAs
				a condition of receiving a grant under this paragraph, each
			 eligible entity
				shall expend the full amount of the grant not later than the date
			 that is 3
				years after the date on which the grant is awarded to the eligible
			 entity
				unless the Administrator, in the discretion of the Administrator,
			 provides an
				extension..4.Treatment of
			 certain publicly owned brownfield sitesSection 104(k)(2) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9604(k)(2)) is amended by adding at the end the following:(C)Exemption for
				certain publicly owned brownfield sitesNotwithstanding any other
				provision of law, an eligible entity that is a governmental entity
			 may receive
				a grant under this paragraph for property acquired by that
			 governmental entity
				prior to January 11, 2002, even if the governmental entity does not
			 qualify as
				a bona fide prospective purchaser (as that term is defined in
			 section
				101(40)), so long as the eligible entity has not caused or
			 contributed to a release or threatened release of a hazardous substance at
			 the property..5.Increased
			 funding for remediation grantsSection 104(k)(3)(A)(ii) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980
			 (42 U.S.C. 9604(k)(3)(A)(ii)) is amended by striking $200,000 for each
			 site to be remediated and inserting $500,000 for each site to be
			 remediated, which limit may be waived by the Administrator, but not to
			 exceed a
			 total of $650,000 for each site, based on the anticipated level of
			 contamination, size, or ownership status of the site.6.Allowing
			 administrative costs for grant recipientsParagraph (5) of section 104(k) of the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as
			 redesignated by
			 section 3(1)) is amended—(1)in subparagraph
			 (B)—(A)in clause
			 (i)—(i)by
			 striking subclause (III); and(ii)by
			 redesignating subclauses (IV) and (V) as subclauses (III) and (IV),
			 respectively;(B)by striking
			 clause (ii);(C)by redesignating
			 clause (iii) as clause (ii); and(D)in clause (ii)
			 (as redesignated by subparagraph (C)), by striking Notwithstanding
			 clause (i)(IV) and inserting Notwithstanding clause
			 (i)(III); and(2)by adding at the end the following:(E)Administrative
				costs(i)In
				generalAn eligible entity may use up to 8 percent of the amounts
				made available under a grant or loan under this subsection for
			 administrative
				costs.(ii)RestrictionFor
				purposes of clause (i), the term administrative costs does not
				include—(I)investigation and
				identification of the extent of contamination;(II)design and
				performance of a response action; or(III)monitoring of a
				natural
				resource..7.Small community
			 technical assistance grantsParagraph
			 (7)(A) of section 104(k) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9604(k)) (as redesignated by section 3(1)) is amended—(1)by striking The
			 Administrator and inserting the following:(i)In
				generalThe Administrator;
				and(2)by inserting
			 after clause (i) (as added by paragraph (1)) the following:(ii)Small
				community recipientsIn carrying out the program under clause
				(i), the Administrator shall give priority to small communities,
			 Indian tribes,
				rural areas, or low-income areas with a population of not more than
			 15,000
				individuals, as determined by the latest available decennial
				census..(1)by striking The Administrator may provide, and inserting the following:(i)DefinitionsIn this subparagraph:(I)Disadvantaged areaThe term disadvantaged area means an area with an annual median household income that is less than 80 percent of the
			 State-wide annual median household income, as determined by the latest
			 available decennial census.(II)Small communityThe term small community means a community with a population of not more than 15,000 individuals, as determined by the
			 latest available decennial census.(ii)Establishment of programThe Administrator shall establish a program to provide grants that provide,; and(2)by adding at the end the following:(iii)Small or disadvantaged community recipients(I)In generalSubject to subclause (II), in carrying out the program under clause (ii), the Administrator shall
			 use not more than $600,000 of the amounts made available to carry out this
			 paragraph to provide grants to States that receive amounts under section
			 128(a) to assist small communities, Indian tribes, rural areas, or
			 disadvantaged areas in achieving the
			 purposes described in clause (ii).(II)LimitationEach grant awarded under subclause (I) shall be not more than $7,500..8.Waterfront
			 brownfields grantsSection
			 104(k) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is
			 amended by inserting after paragraph (10) (as redesignated by
			 section 3(1)) the following:(11)Waterfront
				brownfield sites(A)Definition of
				waterfront brownfield siteIn this paragraph, the term
				waterfront brownfield site means a brownfield site that is
				adjacent to a body of water or a federally designated floodplain.(B)RequirementsIn
				providing grants under this subsection, the Administrator shall—(i)take into
				consideration whether the brownfield site to be served by the grant
			 is a
				waterfront brownfield site; and(ii)give
				consideration to waterfront brownfield
				sites..9.Clean energy
			 brownfields grantsSection
			 104(k) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as
			 amended by section 8) is amended by inserting after paragraph (11)
			 the following:(12)Clean energy
				projects at brownfield sites(A)Definition of
				clean energy projectIn this paragraph, the term clean
				energy project means—(i)a
				facility that generates renewable electricity from wind, solar, or
			 geothermal
				energy; and(ii)any energy
				efficiency improvement project at a facility, including combined
			 heat and power
				and district energy.(B)EstablishmentThe
				Administrator shall establish a program to provide grants—(i)to eligible
				entities to carry out inventory, characterization, assessment,
			 planning,
				feasibility analysis, design, or remediation activities to locate a
			 clean
				energy project at 1 or more brownfield sites; and(ii)to capitalize a
				revolving loan fund for the purposes described in clause (i).(C)Maximum
				amountA grant under this paragraph shall not exceed
				$500,000..10.Targeted
			 funding for StatesParagraph
			 (15) of section 104(k) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9604(k)) (as redesignated by section 3(1)) is amended by adding at
			 the end the following:(C)Targeted
				fundingOf the amounts made available under subparagraph (A) for
				a fiscal year, the Administrator may use not more than $2,000,000
			 to provide
				grants to States for purposes authorized under section 128(a),
			 subject to the
				condition that each State that receives a grant under this
			 subparagraph shall
				have used at least 50 percent of the amounts made available to that
			 State in
				the previous fiscal year to carry out assessment and remediation
			 activities
				under section
				128(a)..11.Authorization
			 of appropriations(a)Brownfields
			 revitalization fundingParagraph (15)(A) of section 104(k) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980
			 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended by
			 striking
			 2006 and inserting 2016.(b)State response
			 programsSection 128(a)(3) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3))
			 is
			 amended by striking 2006 and inserting
			 2016.June 5, 2014Reported with amendments